IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
BRIAN BLOOD,

Plaintiff,

C.A. N0. N16C-12-]01 MMJ

V.

COLUMBUS, US, INC.,

Defendant.

Submitted: May 18, 2017
Decided: August 10, 2017

Upon Plaintiff’ s Motion for Summary Judgment
GRANTED IN PART, DENIED IN PART

Upon Defendant’s Cross-Motion for Summary Judgment
GRANTED IN PART, DENIED IN PART

OPINION
Daniel C. Herr, Esq., LaW Offlce of Daniel C. Herr LLC, Attorney for Brian Blood.

Keri L. Morris-Johnston, Esq., Marshall, Dennehey, Warner, Coleman & Goggin,
Attorneys for Columbus, US, Inc.

JOHNSTON, J.

PROCEDURAL CONTEXT AND FACTUAL BACKGROUND

This litigation raises breach of contract and violation of the Delaware Wage
and Payment Collection Act1 claims. Plaintiff Brian Blood (“Blood”) filed this
lawsuit against Defendant Columbus US, Inc. (“Columbus”) on December 13, 2016.

Blood Was employed as a Vice President of Columbus from 2004 until 2015.
Blood and Columbus entered into an employment agreement (“Contract”) on
January l, 2004. The Contract Was drafted solely by Columbus. The Contract
contains a “Non-Competition Clause” in part A-lO-l l. Section lO.l of this clause
provides:

ToWards the Company and Columbus, the VP undertakes in no manner

or respect Whatsoever, Whether by themselves, as employees, as Board

Members, as consultants or otherwise, to be engaged in or otherwise

interested, Whether directly or indirectly, financially or otherwise, in

any business Which is competing With the Company or Columbus’s

business, for a period of l2 months after their resignation
(emphasis added).

Section 10.2 states:

This undertaking not to compete shall be subject to all countries, Where

Columbus, including its subsidiaries and associated companies, its

parent company or its subsidiaries, are doing business on the date of

resignation.

(emphasis added).

 

1190€1. C. §1101(@)(3).

Section 10.3 states:

For purposes of this non-competition clause, the date of resignation
shall be defined as the date when the VP ceases to receive his salary or
any other form of compensation from the Company (except

remunerations), regardless of whether he has ceased to perform his
duties at an earlier date.

(emphasis added).
Section 10.4 states:
ln exchange for the clause lO.l . . . the Company shall pay
remunerations equal to 100% of VP’s fixed salary . . . upon the
Company’s termination of the Vice President’s Contract. The
remuneration shall be paid in equal monthly installments over the
period in which the non-competition clause applies.
(emphasis added).
Section 10.8 states:
The Company may waive its rights under this non-competition clause,
and thus its obligation to pay remuneration, by written notice to the
VP. The notice shall be given no more than 14 days after the Company
has notified the VP of the termination of his employment, or has
received the VPS [sic] notice of resignation.
(emphasis added).
Blood resigned his position as Vice President on December l, 2015. Blood
made a written demand to Columbus for the remunerations on December 29, 2015.
Blood alleges that Columbus improperly failed to convey the remunerations to

Blood. Blood asserts Columbus owed him these payments in exchange for Blood

refraining from competing with Columbus for l2 months after his resignation lt is

undisputed that Blood’s fixed annual salary was $160,000.

Columbus filed an answer to Blood’s complaint on March l, 2017. Columbus
denied owing Blood any remunerations Discovery has concluded and this case is
ripe for summary judgment

STANDARD OF REVIEW

Summary judgment is granted only if the moving party establishes that there
are no genuine issues of material fact in dispute and judgment may be granted as a
matter of law.2 All facts are viewed in a light most favorable to the non-moving
party.3 Summary judgment may not be granted if the record indicates that a material
fact is in dispute, or if there is a need to clarify the application of law to the specific
circumstances4 When the facts permit a reasonable person to draw only one
inference, the question becomes one for decision as a matter of law.5 If the non-
moving party bears the burden of proof at trial, yet “fails to make a showing
sufficient to establish the existence of an element essential to that party’s case,” then

summary judgment may be granted against that party.6

 

2 Super. Ct. Civ. R. 56(c).

3Burkhal”t v. Davi€S, 602 A.2d 56, 58-59 (D€l. 1991).
4 Super. Ct. Civ. R. 56(c).

5 WOO£€H v. Kig€l', 226 A.2d 238, 239 (D€l. 1967).

6 Celotex Corp. v. Catrett, 477 U.S. 3l7, 322 (1986).

3

M
Breach of Contract
Delaware courts apply “traditional principles of contract interpretation.”7
“One such principle is to give effect to the plain meaning of a contract’s terms and

8 When the court may

provisions when the contract is clear and unambiguous.”
reasonably assign multiple interpretations to a contract, that contract is ambiguous9
“Contract language is not ambiguous merely because the parties dispute what it
means.”l°

Columbus argues that for purposes of remuneration under Section 10.4,
“resignation” and “termination” are distinct terms. Columbus concedes that if the
Contract is interpreted as Columbus proposes, the practical effect is that
remuneration would be due to Blood if he was terminated for cause, but not if Blood
resigned on good terms. This result clearly would not make sense from a business
standpoint.

The Court finds that the Contract, when read as a whole, is not ambiguous

Section 10.4 provides for remunerations to be paid by Columbus to Blood. Section

10.4 references section 10.1. Section 10.1 establishes a 12-month non-competition

 

7 ConAgra Fooa's, Inc. v. Lexington InS. C0., 21 A.3d 62, 68 (Del. 2011).
8 Id. at 69.

9 Id.

10 Alta Berkeley VI C. V. v. Omneon, lnc,, 41 A.3d 381,385 (Del. 2012).

4

period imposed on Blood upon his resignation Section 10.8 addresses waiver of the
non-competition clause and includes both the terms “resignation” and “termination.”

The only reasonable interpretation is that for the purposes of Section 10.4
remuneration, the terms “resignation” and “termination” are interchangeable The
interpretation proposed by Columbus would lead to an unreasonable and impractical
result. Therefore, the Court holds that Columbus owes Blood remunerations in the
amount of $160,000, as a consequence of his resignation

Delaware Wage Payment and Collection Act

The Delaware Wage Payment and Collection Act defines “employee” as “any
person suffered or permitted to work by an employer under a contract of employment
either made in Delaware or to be performed wholly or partly therein”ll

lt is undisputed that Blood worked in Maryland, not Delaware. lt is also
undisputed that the Contract was not to be performed, even in part, in Delaware.

The Court finds that under the plain language of Section 1101(a)(3), the
Delaware Wage Payment and Collection Act does not apply to the contract in this

case. Therefore, Columbus’ failure to pay remunerations to Blood does not violate

the Delaware Wage Payment and Collection Act.

 

ll 19 Del. C. §1101(a)(3) (emphasis added).

CONCLUSION

The Court finds that Columbus improperly withheld remunerations in the
amount of $l60,000 that were due to Blood as provided in the “Non-Competition”
clause of the Contract. Therefore, Summary Judgment is granted in favor of Blood
as to the breach of contract claim.

There is no dispute that Blood did not work in Delaware during his
employment with Columbus. lt is also undisputed that no part of the Contract was
to be performed in Delaware. The Court finds that Columbus’ failure to pay
remunerations to Blood does not violate the Delaware Wage Payment and Collection
Act. Summary Judgment is granted in favor of Columbus on this claim.

THEREFORE, Blood’s Motion for Summary Judgment is hereby
GRANTED IN PART and DENIED IN PART, Columbus’ Cross-l\/lotion for
Summary Judgment is hereby GRANTED IN PART and DENIED IN PART,

IT IS SO ORDERED.

d

Tli%€norabl ary M. Johnston